                                    1   Lawrence J. Semenza, III, Esq., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   Christopher D. Kircher, Esq., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   Jarrod L. Rickard, Esq., Bar No. 10203
                                        Email: jlr@skrlawyers.com
                                    4
                                        Katie L. Cannata, Esq., Bar No. 14848
                                    5   Email: klc@skrlawyers.com
                                        SEMENZA KIRCHER RICKARD
                                    6   10161 Park Run Drive, Suite 150
                                        Las Vegas, Nevada 89145
                                    7   Telephone: (702) 835-6803
                                    8   Facsimile: (702) 920-8669

                                    9   Attorneys for Plaintiff Bridgett Dahl

                                   10                               UNITED STATES DISTRICT COURT
                                   11                                       DISTRICT OF NEVADA
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                         BRIDGETT DAHL,                                   Case No.: 2:18-cv-02225-APG-DJA
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                Plaintiff,           STIPULATION AND ORDER TO
                                   14    v.                                               CONTINUE SCHEDULED DEADLINES

                                   15    JACOB MANDRUSIAK,                                          (Fifth Request)

                                   16                                Defendant.
                                   17
                                   18          Plaintiff Bridgett Dahl ("Plaintiff") and Defendant Jacob Mandrusiak ("Defendant")

                                   19   (together, the "Parties"), by and through their respective counsel of record, hereby submit this

                                   20   Stipulation and Order to Continue Scheduled Deadlines Fifth Request (the "Stipulation"). The

                                   21   Parties first stipulated to extend the discovery deadlines, which was filed on March 13, 2019

                                   22   (ECF No. 10), and the Order granting said stipulation was filed on March 26, 2019 (ECF No.

                                   23   11). The Parties entered into a second stipulation for an extension of time on May 9, 2019 (ECF

                                   24   No. 13), and the Order granting said stipulation was filed on May 14, 2019 (ECF No. 16). The

                                   25   Parties entered into a third stipulation for an extension of time on August 13, 2019 (ECF No. 38),

                                   26   and the Order granting said stipulation was filed on August 14, 2019 (ECF No. 40). And most

                                   27   recently, the Parties entered into a fourth stipulation for an extension of time on August 27, 2019

                                   28   and the Order granting said stipulation was filed on August 28, 2019 (ECF No. 42).


                                                                                     1
                                    1          On August 14, 2019, Defendant filed a Motion for Summary Judgment ("MSJ") (ECF

                                    2   No. 39). Presently, Plaintiff's response to Defendant's MSJ is due September 11, 2019. The

                                    3   Court has not set a hearing date on Defendant's MSJ. Plaintiff requires additional time to prepare

                                    4   the response to Defendant's MSJ as Plaintiff's lead counsel has been traveling for depositions and

                                    5   other members of his office just finished with trial. Plaintiff's lead counsel returned back to his

                                    6   office on September 3, 2019. Additionally, Plaintiff requires additional time to file a dispositive

                                    7   motion. Defendant has no objection and joins in the request. Therefore, the Parties request that

                                    8   the deadline to file dispositive motions be extended one week and the deadline for Plaintiff's

                                    9   response to Defendant's MSJ be extended one week.

                                   10          The new deadlines would be as follows:

                                   11                Event/Deadline                        Current Date                 New Date
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                         Dispositive motions                             September 6, 2019         September 13, 2019
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13    Response to Defendant's MSJ                     September 11, 2019        September 18, 2019
                                   14
                                         Pre-Trial Order                                 September 16, 2019             No change
                                   15
                                   16   Dated this 5th day of September, 2019.       Dated this 5th day of September, 2019
                                   17
                                        SEMENZA KIRCHER RICKARD                      WILSON ELSER MOSKOWITZ EDELMAN &
                                   18                                                DICKER LLP

                                   19   /s/ Jarrod L. Rickard                        /s/ Jonathan C. Pattillo
                                        Lawrence J. Semenza, III, Esq.               Michael P. Lowry, Esq.
                                   20   Christopher D. Kircher, Esq.                 Jonathan C. Pattillo, Esq.
                                   21   Jarrod L. Rickard, Esq.                      300 South 4th Street, 11th Floor
                                        Katie L. Cannata, Esq.                       Las Vegas, Nevada 89101
                                   22   10161 Park Run Drive, Suite 150              Attorneys for Jacob Mandrusiak
                                        Las Vegas, Nevada 89145
                                   23   Attorneys for Plaintiff Bridgett Dahl
                                   24   IT IS SO ORDERED:
                                   25
                                   26                                           UNITED STATES MAGISTRATE JUDGE

                                   27                                                       September 6, 2019
                                                                                DATED:
                                   28


                                                                                     2
